

Exhibit 10.3
Subscription Agreement Amendment


This Amendment No. 1 (this “Amendment”) to each of the Subscription Agreements
dated August 4, 2006 (the “Agreements” and each, an “Agreement”) between
Petramerica Oil, Inc., a Colorado Corporation (“Company”), on the one hand, and
the two subscribers signatory hereto (“Subscribers”) is entered into on
September 6, 2006 by and among the Company and each of the Subscribers.
Capitalized terms used herein but not defined herein have the meanings assigned
to them in the Agreements.


Introduction


Each of the Subscribers entered into an Agreement with the Company to purchase
shares of no par value common stock of the Company. In light of certain
developments, the parties have agreed to make certain changes to the Agreements
and accordingly agree as follows:


1.
The Introductory Paragraph of the Agreement with Univest Group is hereby amended
by replacing the number “250,000” in the second line with “287,500”.

 
2.
Section 3(c) of each of the Agreements is hereby amended by adding the following
sentences at the end of the paragraph:

 
“For the avoidance of doubt, a Piggyback Registration shall include the
registration of shares of the Company on Form SB-2, which registration shall
include registering the shares held by certain significant shareholders of the
Company (the “Resale Registration”). Subscriber agrees that it will not sell,
transfer, gift or hypothecate, directly or indirectly, under such registration
for a period commencing on the effective date of the registration statement
filed for the Resale Registration and ending 180 days thereafter (the “Lock-Up
Period”).
 
3.
Section 8 of each of the Agreements is hereby amended by adding a new clause (f)
to read as follows:

 
“No officer, director, employee or significant shareholder of the Company has
any plans to sell a Material Portion of the common stock of the Company prior to
the expiration of the Lock-Up Period. The Company hereby covenants that it will
not permit any of its directors, officers and employees to make any such sales
prior to the expiration of the Lock-Up Period. For the purposes of this
Agreement, Material Portion of the common stock of the Company means an amount
of shares of common stock of the company in excess of twenty-five percent of the
average weekly reported volume of trading of such shares during the four prior
calendar weeks.”
 
4.
Section 9(a)(iii) of each of the Agreements is hereby amended by replacing
“Chris Brady” with “Khaled Magdy El-Marsafy”.

 
5.
Section 9(b)(iii) of each of the Agreements is hereby amended by replacing “the
registered broker-dealer of the Chart Group L.P.” with “Univest Group, Ltd.”.

 
6.
Except as amended by this Amendment, the Agreements remain in full force and
effect.

 
 
 
1

--------------------------------------------------------------------------------

 
 
7.
This Amendment shall be governed and construed in accordance with the laws of
the State of California, without reference to the conflict of laws rules
contained therein.

 
8.
This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original and all of which shall constitute one and the same
document.

 
[Remainder of page left intentionally left blank]
 

 
2

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have executed this agreement as of the
date first above written.
 
Petramerica Oil, Inc.




By:____________________
Gregory Lykiardopoulos
CEO


Al-Deera Holding Co. KSCC




By:______________________
Khaled Magdy El-Marsafy
General Manager


Univest Group




By:_____________________
Khaled Magdy El-Marsafy
Vice Chairman
 
 
3







